Citation Nr: 1110111	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  07-37 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a congenital heart disorder.  

2.  Entitlement to service connection for numbness of the legs, claimed as secondary to a congenital heart disorder.  

3.  Entitlement to service connection for a respiratory disorder, claimed as secondary to a congenital heart disorder.  

4.  Entitlement to service connection for a blood disorder, claimed as secondary to a congenital heart disorder.  

5.  Entitlement to service connection for a weight disorder, claimed as secondary to a congenital heart disorder.  

6.  Entitlement to service connection for a disorder manifested by fatigue, dizziness and light headedness, claimed as secondary to a congenital heart disorder.  

7.  Entitlement to service connection for a claimed left shoulder disorder.  

8.  Entitlement to a temporary total rating based on surgical or other treatment necessitating a period of convalescence under the provisions of 38 C.F.R. § 4.30.  

9.  Entitlement to a temporary total evaluation due to hospitalization over 21 days under the provisions of 38 C.F.R. § 4.29.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1984 to November 1985.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the RO.  

During the course of his appeal, the Veteran was afforded a hearing at the RO held before the undersigned Veterans Law Judge in July 2009.  A copy of the transcript of that hearing is of record.  

Of preliminary importance, during the hearing, the Veteran and his representative recharacterized the issues of service connection for numbness of the legs; a respiratory disorder; a blood disorder; a weight disorder; a disorder associated with fatigue, dizziness and light headedness; and a left shoulder disorder, to include as due to a congenital heart disorder.  For this reason, the Board has recharacterized these issues as encompassed by those set forth on the title page.  

The Board, inter alia, remanded the case to the RO via the Appeals Management Center (AMC), in Washington, DC for additional development of the record in October 2009.  

The purpose of this remand was to obtain outstanding treatment records and to schedule the Veteran for a VA examination.  

All of the actions previously sought by the Board through its prior development request appear to have been substantially completed as directed, and it is of note that the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

VA's duty to assist is met; thus, it is not prejudicial for the Board to proceed with appellate review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Upon completion of the requested development, a Supplemental Statement of the Case (SSOC), issued in October 2010, confirmed and continued the previous denials.  



FINDINGS OF FACT

1.  The Veteran is shown by clear and unmistakable evidence to have had a congenital heart disorder prior to entering service.  

3.  The preexisting congenital heart disorder is shown by clear and unmistakable evidence not to have increased in severity during service.  

4.  The Veteran is not found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to numbness of the legs, a respiratory disorder, a blood disorder, a weight disorder, a disorder associated with fatigue, dizziness and light headedness, or a left shoulder disorder, since service.  

5.  No current numbness of the legs is demonstrated, and no numbness of the legs is otherwise related to service or to a service-connected disability.  

6.  No current respiratory disorder is demonstrated, and no respiratory disorder is otherwise related to service or to a service-connected disability.  

7.  No current blood disorder is demonstrated, and no blood disorder is otherwise related to service or to a service-connected disability.  

8.  No current weight disorder is demonstrated, and no weight disorder is otherwise related to service or to a service-connected disability.  

9.  No current disorder associated with fatigue, dizziness and light headedness is demonstrated, and no disorder associated with fatigue, dizziness and light headedness is otherwise related to service or to a service-connected disability.  

10.  The Veteran is not shown to have a current left shoulder disorder is due to an event or incident of his active service.  

11.  The Veteran is not shown to have a service-connected disability that has required surgical or other treatment necessitating a period of convalescence following treatment.  

12.  The Veteran is not shown to have a service-connected disability that has required hospital treatment, in a VA facility or approved private facility, for a period in excess of 21 days.  


CONCLUSIONS OF LAW

1.  The Veteran's congenital heart disability was not incurred in or aggravated by active duty, including as due to aggravation of pre-existing congenital heart disorder; nor may a cardiac disorder be presumed to have been incurred therein.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 4.9 (2010).  

2.  The claim of service connection for numbness of the legs, as secondary to a congenital heart disorder, must be denied under the law.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).  

3.  The claim of service connection for a respiratory disorder, as secondary to a congenital heart disorder, must be denied under the law.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).  

4.  The claim of service connection for a blood disorder, as secondary to a congenital heart disorder, must be denied under the law.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).  

5.  The claim of service connection for a weight disorder, as secondary to a congenital heart disorder, must be denied under the law.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).  

6.  The claim of service connection for a disorder associated with fatigue, dizziness, and light headedness, as secondary to a congenital heart disorder, must be denied under the law.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).  

7.  The claim of service connection for a left shoulder disorder are not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  

8.  The claim for a temporary total rating based on surgical or other treatment necessitating a period of convalescence must be denied under the law.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.30 (2010).  

9.  The claim for a temporary total disability rating for a period of hospitalization in      for treatment for a congenital heart disorder must be denied under the law.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.29 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in March 2006, April 2006, December 2009, February 2010, and July 2010.  In the March 2006 letter, the Veteran was notified of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The claims were readjudicated in October 2010.  As this course of action has corrected any initial notice errors, there is no prejudice to the Veteran.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  

Moreover, the Veteran has been accorded a VA examination to address the nature and etiology of his claimed heart disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Hence, the Board is satisfied that all reasonable efforts to develop the record have been made with respect to the claims.  

As discussed, the Veteran was notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  

The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  

Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  See Dingess/Hartman v. Nicholson, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111.  

In order to rebut the presumption of sound condition under 38 U.S.C. § 1111, the government must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).  

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306.  

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).  

The provisions of 38 U.S.C.A. § 1153 provide criteria for determining when a pre-existing disability has been aggravated.  Under the statute, a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. A. § 1153.  

Importantly, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306; see also 38 U.S.C.A. § 1153 (West 2002).  

In deciding a claim based upon aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  

Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Under applicable laws and regulations, congenital or developmental defects are not diseases or injuries for the purpose of VA disability compensation and generally cannot be service-connected.  38 C.F.R. § 3.303(c).  See also 38 C.F.R. § 4.9.  

However, service connection is still permissible for such a defect in the limited circumstance when there has been aggravation of a congenital defect during service by superimposed injury, although not superimposed disease.  See VAOPGCPREC 82-90 (July 18, 1990).  See also Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).  

The presumption of soundness does not apply when a condition is a congenital or developmental defect, as service connection cannot be granted for such disorder.  See Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993) (noting the difference between defect and disease and further noting that service connection may be granted if the congenital or developmental condition is a disease rather than a defect).  

Secondary service connection may also be granted where the evidence shows that a chronic disability has been caused or aggravated by an already service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

As to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the claimed disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In Barr v. Nicholson, 21 Vet. App. at 308-09, the Court, in regard to varicose veins, indicated that lay evidence was to be considered competent with regard to a disease with "unique and readily identifiable features" that was "capable of lay observation."  

The provisions of 38 C.F.R. § 4.30, pertaining to temporary total evaluations based upon convalescence, provide that a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that entitlement is warranted.  Total ratings will be assigned under this section only for treatment of a service-connected disability.  

This includes:

(1) Surgery necessitating at least one month of convalescence.  

(2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited).  

(3) Immobilization by cast, without surgery, of one major joint or more.  

See 38 C.F.R. § 4.30 (2010).  

A total disability rating will be assigned when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29.  

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

With respect to the claim of service connection for a congenital heart disorder, the Veteran asserts that he suffers from a cardiac disorder that existed prior to his military service and was aggravated by that service.  Specifically, he reports entering service with a heart murmur that generally became worse during service.  This assertion is supported by written statements and oral testimony provided by the Veteran in his July 2009 hearing.  

Initially, the Board finds there is evidence sufficient to establish that the Veteran's cardiac disorder clearly and unmistakably existed prior to his period of active service and that it has been characterized as a congenital defect.  

A memorandum from the Veteran's former high school coach, dated in July 2001, reported observations that the Veteran played basketball in high school and was deemed fit to play upon physical examination.  

An August 2001 statement from the Veteran's mother indicated that he had been treated for a heart murmur when he was a small baby, but he was fine during his teen years.  She noted that he played sports for a number of years in high school and was able to pass his physical examinations after being found fit to play sports.  She noted that he never complained about his chest or heart complications.  

Further, during his hearing, the Veteran denied any knowledge of or treatment for a heart disorder prior to his service.  

Notably, a May 1984 enlistment report of medical history reflected that the Veteran reported having a preexisting heart disorder, and on the accompanying physical examination report, mild idiopathic cardiomegaly with systolic murmur was noted.  The physician indicated that the Veteran was fit for enlistment.  

An internal medicine consultation report indicated that there were no cardiac problems and provided an assessment of cardiomegaly.  Further, an associated radiographic report showed that the heart was enlarged, and an opinion was rendered that the generalized enlargement was definitely abnormal and should be correlated with other historical and physical findings.  

The service treatment records noted diagnoses of musculoskeletal chest pain, atypical chest pain with musculoskeletal etiology and no evidence of cardiac origin, systolic murmur suggestive of mitrial insufficiency, palpitations with one syncopal episode, daily chest pain worse with heavy lifting and active body movements, left ventricular hypertrophy based on electrocardiogram results, and palpitations by history.  

The Veteran sought treatment in May 1985 during service for chest pain and heart murmur and reported a history of having a cardiac problem at four years old and undergoing catheterization at that time.  He added that his mother told him he had a hole in his heart.  He noted cyanosis since childhood.  He was diagnosed with congenital heart disease with ostium primum atrial septal defect with a cleft mitral leaflet and right ventricular hypertrophy on cardiological consultation.  

The practitioner concluded that the Veteran was unfit for duty due to a condition which existed prior to military service and recommended a medical board review.  

Significantly, a May 1985 service treatment record showed that the Veteran admitted to undergoing open heart surgery as a child at age five.  

A May 1985 electrocardiographic record revealed findings of extreme left atrial dimension and left anterior hemiblock, and increased voltage suggestive of left ventricular hypertrophy.  A service treatment record, dated later in that month, reflected that electrocardiogram results revealed no changes.  

A June 1985 narrative summary related that the Veteran had consumed alcohol socially and smoked two to three cigarettes per day for the past two years.  He complained of chest pain and easy fatigability.  

On history, the physician noted that the Veteran complained of intermittent chest pain, worse with heavy lifting and certain body movements, as well as pressure over the sternum, daily palpitations and progressive dyspnea on exertion with decreased exercise tolerance.  He was diagnosed with congenital heart disease with ostium primum, atrial septal defect, cleft mitral leaflet, with mitral regurgitation and right ventricular hypertrophy, and with chest pain syndrome, most likely musculoskeletal, but a component of congenital heart disease could not be ruled out.  

The physician opined that, due to the Veteran's diagnoses, he was not worldwide deployable and recommended separation from service due to the preexisting condition that was not considered to be service aggravated.  

A Physical Evaluation Board in service concluded that the Veteran was unfit for retention because his heart condition precluded continued performance of duties required of the Veteran's grade and military occupational specialty.  

Significantly, the Physical Evaluation Board also determined that the Veteran's condition was congenital and was not aggravated by his service and recommended separation from military service without disability benefits.  The Veteran was discharged from service in November 1985.  

Based on the evidence of record, it is undebatable that the Veteran had a congenital heart defect prior to his enlistment in service.  

Moreover, the record indicates that the Veteran continue to demonstrate the congenital heart disorder after service.  

The Board notes that, starting in 2000, the VA treatment records show diagnosis of congenital heart disease with ostium primum, atrial septal defect, cleft mitral leaflet, with mitral regurgitation and right ventricular hypertrophy.  

A June 2000 VA treatment record indicated that, while the Veteran's heart disorder was being investigated in service, he underwent an echocardiogram and Holter monitor.  He reported that, as a child, he had a cardiac catheterization and was told that he had an enlarged heart.  He complained that his heart disorder was worsening due to daily episodes of rapid heartbeat associated with light headedness and left percordial pain, for which he was prescribed an unknown medication that he had not taken for years.  

An August 2002 VA treatment record reflected that  the Veteran described having palpitations lasting seconds several times per week for more than 15 years and reports of atrial fibrillation in the distant past.  The physician diagnosed the Veteran with atrial fibrillation, symptomatic and opined that the atrial fibrillation was likely due to structural heart defects.  A VA treatment record dated later in that month revealed that the Veteran underwent a right and left cardiac catheterization.  

The VA treatment records also reveal that the Veteran underwent a surgical correction of the septum and atrial septal defect involving mitral valve cleft leaflet repair closure of partial ventricular septal defect and pericardial patch closure of atrial septal defect in October 2005.  

The determinative issue, therefore, is whether there is clear and unmistakable evidence that this preexisting, congenital heart disorder was not aggravated by the Veteran's active service beyond its natural progression, and in particular, by superimposed disease or injury so as to result in additional disability.  

In this regard, on VA examination in September 2010, the Veteran reported that, while in service in 1984 and 1985, he developed shortness of breath and increased heart rate, was transferred to a medical unit, and was immediately released from the Army due to a heart valve problem.  He denied a history of any pre-service heart disorder.  

The examiner noted that the Veteran's medical records contradicted this self-reported history and showed that he had a history of congenital heart disease with history of ostium primum defect and atrial septal defect and right ventricular hypertrophy with mitral regurgitation and cleft mitral defect, noted in an August 1985 service treatment record.  

The Veteran indicated that, upon returning from service, he worked in a car dealership and had episodes of increased heart rate, which eventually required surgery in 2005.  He complained that he still had some issues with increased heart rate and shortness of breath, but denied coronary artery disease, congestive heart failure or cardiac arrhythmia.  The examiner noted a history of valvular heart disease and episodes of heart rate elevation.  

The examiner diagnosed the Veteran with a history of congenital heart disease, including ostium primum defect, mitral regurgitation, right ventricular hypertrophy and a mitral cleft of mitral leaflet and atrial septal defect status post repair in October 2005.  

The VA examiner opined that the Veteran's history of congenital heart disease existed prior to his active service, as the disease was congenital in nature, which meant that he had it at the time of his birth.  The examiner noted that the record showed that he might have had a repair as a child, but that there was no record of that.  

The VA examiner indicated that it was not possible to approximate the date of onset of the disorder as the records from the time of the Veteran's birth were unavailable for review.  Significantly, the examiner concluded that the Veteran's congenital heart disease did not increase in disability during the period of active service, as a review of service treatment records showed that he had quite a few episodes of chest pain, which were diagnosed as musculoskeletal pain and were not cardiac in origin, and these symptoms were temporary and intermittent, and did not result in worsening of his underlying pathology of congenital heart disease.  

The VA examiner added that the Veteran was discharged from service in 1985 and indicated that, if he had worsening of symptoms, he would have had his corrective surgery right after his return from service.  

The examiner determined that, since the Veteran did not have corrective surgery until October 2005, he did not have worsening of his underlying congenital heart disease during service.  

The Board finds that the September 2010 VA examiner's findings constitute probative and dispositive evidence on the current medical condition question.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

Hence, in reviewing the records from service, the Board finds that there is clear and unmistakable evidence that the Veteran's congenital heart disorder did not increase in severity during service due to aggravation of the congenital anomaly.  See VAOPGCPREC 3-2003 and Wagner, both supra.  

Moreover, the Veteran does not assert, nor does the record show, that he suffered cardiac disease or injury superimposed on his congenital defect; rather, the Veteran appears to assert that the cumulative stresses and strains of active service prior to the discovery of his congenital heart disorder in service constitute an injury because they caused his cardiac condition to become worse.  

The Board recognizes that lay assertions may serve to support a claim of service connection by identifying lay-observable events or the presence of certain symptoms.  

However, the Board notes that where the determinative issue involves medical causation, specifically aggravation of a preexisting condition, competent evidence is required.  See Woehlaert v. Nicholson, 21 Vet. App. at 462; Routen v. Brown, 10 Vet. App. at 186.  

The Veteran lacks medical training, credentials or other expertise and has submitted no medical evidence to support his assertion that his congenital heart disorder was aggravated by his active service.  

As such, his statements as to the manifestations of his congenital heart disorder constitute no more than mere general lay assertions and are afforded limited probative weight in this appeal.  

The Veteran may be able to identify specific symptoms, but is not competent to opine that the congenital heart disorder chronically worsening during service.  See Waters v. Shinseki, supra.   

Moreover, the lay assertions are found to be of limited credibility to the extent that they deny the Veteran's having a pre-existing congenital heart disorder apart from a heart murmur prior to entering service.    

In this case, as the evidence is clear and unmistakable in showing that there had been no pathological advancement of the preexisting congenital heart disorder during service, the Board finds that service connection is not warranted.  

Accordingly, on this record, the Board finds that the claim of service connection for the congenital heart disorder must be denied.   

With respect to the remaining claims of service connection for numbness of the legs; a respiratory disorder; a blood disorder; a weight disorder; and a disorder associated with fatigue, dizziness and light headedness, the Veteran's statements and his July 2009 hearing testimony generally are that these claimed conditions are proximately due to or the result of his congenital heart disorder.   

However, given the action taken hereinabove, any claim of secondary service connection lacks legal merit and must be dismissed by operation of law.   

Moreover, while the recent VA treatment records show the presence of post-operative anemia, dizziness, increased shortness of breath and lightheadedness related to the congenital heart disorder, there is no competent evidence of record that serves to establish that the Veteran currently is suffering from separately identifiable disability that is due to an event or incident of the his period of active service.  

The Board must assess the competency and credibility of lay statements regarding in-service or continuous postservice symptomatology.  As to this, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 3.159(a)(1) and (2) defining, respectively, competent medical and lay evidence.  

However, lay evidence can be competent to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), or (2) the layperson is reporting a contemporaneous medical diagnosis (but see Robinette v. Brown, 8 Vet. App. 69, 77 (1995) when the underlying medical nature of evidence has been significantly diluted, as in the connection between a lay account of past medical information, and filtered through layman's sensibilities, such evidence is too attenuated and inherently unreliable to constitute medical evidence) or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In the first step, competency of lay evidence, it must be determined whether the disability is capable of lay observation, if so, then lay evidence thereof is not a medical determination requiring medical evidence; rather, it can be established by competent lay evidence.  Jandreau, Id.; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see 38 C.F.R. § 3.159(a)(2).  If not, then competent medical evidence is required.  

Notably, in this case, beyond the Veteran's initial statement generally claiming service connection for numbness of the legs; a respiratory disorder; a blood disorder; a weight disorder; and a disorder associated with fatigue, dizziness and light headedness, he has not provided credible lay statements sufficient to establish a continuity of symptomatology from the time of service until the present.  

Finally, he is not shown to possess any training, expertise or credentials in the field of medicine to be competent to identify a specific diagnosis related to numbness of the legs, a respiratory disorder, a blood disorder, a weight disorder, a disorder associated with fatigue, dizziness and light headedness.    

The Board notes that, under 38 C.F.R. § 3.159(c)(4), in a claim for disability compensation VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  

However, in the present case, an examination is not required since the medical evidence fails to identify the presence of any current disability manifested by respiratory disorder, blood disorder, weight disorder or disorder associated with fatigue, dizziness and light headedness, that can be causally linked to a disease or injury in service.  

Further, an August 1985 service treatment record indicated that the Veteran complained of having a stiff left shoulder with pain in the armpit.  He was diagnosed with left shoulder axillary without node or tenderness and with a full range of motion and mild pain on elevation to 90 degrees and on internal rotation; bursitis versus strained ligament.  However, the Veteran also has submitted no competent evidence to show that he currently is suffering from a left shoulder disability that is due to this episode or another event or incident of his active service.  

With respect to the issues of entitlement to a temporary total evaluation based on surgical or other treatment necessitating convalescence, and for entitlement to a temporary total evaluation due to hospitalization over 21 days, the Board notes that the medical evidence demonstrates that the Veteran underwent a surgical correction of the septum and atrial septal defect involving mitral valve cleft leaflet repair, closure of partial ventricular septal defect, and pericardial patch closure of the atrial septal defect in October 2005.  

However, these claims too must be dismissed by law because the Veteran has not been awarded service connection for the congenital heart disorder.   See 38 C.F.R. §§ 4.29, 4.30 (2010).  Accordingly, the Veteran's claims for temporary total evaluations under 38 C.F.R. § 4.29 and § 4.30 must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Service connection for a congenital heart disorder is denied.  

The claim of secondary service connection for numbness of the legs is denied by law.  

The claim of secondary service connection for a respiratory disorder is denied by law.  

The claim of service connection for a blood disorder is denied by law.  

The claim of service connection for a weight disorder is denied by law.  

The claim of service connection for a disorder associated with fatigue, dizziness, light headedness is denied by law.  

The claim of service connection for a left shoulder disorder is denied.  

The claim for a temporary total disability evaluation for hospital treatment pursuant to 38 C.F.R. § 4.29 or based on convalescence pursuant to 38 C.F.R. § 4.30 is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


